                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANK CAPLE

                          Petitioner,
                                                               CIVIL ACTION
        v.                                                     NO. 17-3989

 ERIC P. BUSH, et al.,

                          Respondents.


                                           ORDER

       AND NOW, this 20th day of March 2019, upon careful consideration of the Report and

Recommendation filed by United States Magistrate Judge Jacob P. Hart (Doc. No. 22), Petitioner’s

Objections to the Report and Recommendation (Doc. No. 23), Petitioner’s Motion of Notice to the

Court (Doc. No. 21), Petitioner’s Motions for Leave to Amend (Doc. Nos. 25, 26), Petitioner’s

Motion Requesting a Final Order (Doc. No. 27), Petitioner’s Motion Requesting a Leave to Stay

in Abeyance (Doc. No. 28), the pertinent state record in this case, and in accordance with the

Opinion of the Court issued this day, it is ORDERED that:

       1. The Report and Recommendation (Doc. No. 22) is APPROVED and ADOPTED;

       2. Petitioner’s request for relief is DENIED;

       3. Petitioner’s Motion of Notice to the Court (Doc. No. 21) is DENIED AS MOOT.

       4. Petitioner’s Motions for Leave to Amend (Doc. Nos. 25, 26) are DENIED.

       5. Petitioner’s Motion Requesting a Final Order (Doc. No. 27) is DENIED AS MOOT.

       6. Petitioner’s Motion Requesting a Leave to Stay in Abeyance (Doc. No. 28) is

             DENIED.

       7. A Certificate of Appealability SHALL NOT issue because, based on the analysis

             contained in the Magistrate Judge’s Report and Recommendation and the Opinion of
   the Court issued this day, a reasonable jurist could not conclude that the Court is

   incorrect in denying and dismissing the Amended Petition for Writ of Habeas Corpus.

   See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).

8. Judgment in this matter is entered in favor of RESPONDENTS.

9. The Clerk of Court shall close this case for statistical purposes.



                                              BY THE COURT:



                                              / s/ J oel H. S l om sk y
                                              JOEL H. SLOMSKY, J.
